KINKADE, J.,
concurring.
As Judge Wildman has said, we are quite agreed that the judgment should be reversed by reason of the error in the general charge to which he has called particular .attention. Beading the language in the charge that he has mentioned as “dangerously defective,” which perhaps is justified, as the court was discussing only a sidewalk in that condition, I have no fault to find with the conclusion reached, but on the other hand, heartily concur in the conclusion reached. If the court were to say to the jury that if the walk was found by them to be dangerously defective, and was known by the plaintiff to be dangerously defective, and the jury found that there was another way easily and conveniently available which he might have taken, that he' knew of, he then assumed the risk of taking the dangerous route, I would find no fault with that charge. It *147seems to me that it would be better to make some qualification of what constitutes the danger that is being spoken of, and in order that I may not be misunderstood in what I have in mind in this regard I want to say I think it would be better to say to the jury that if the walk in question was so defective and unsafe as that persons of ordinary care and prudence knowing its condition and having a safe way for travel easily and conveniently available would avoid the walk and take the safe way, then plaintiff in this ease cannot recover, if he knew, or by the exercise of ordinary care, would have known that the walk was. defective to this extent, and there was a safe way easily and conveniently available, known to the plaintiff, which he might have used in reaching his destination. In such ease one cannot be exercising ordinary care, when with knowledge of a dangerously defective condition of the walk he voluntarily and unnecessarily elects to take the dangerous route, and this is true regardless of the degree of care he may exercise while passing over the defective walk.